Case 1:19-cv-08481-LJL Document 46-3 Filed 08/24/20 Page 1 of 2




            EXHIBIT C
8/3/2020              Case 1:19-cv-08481-LJL Document  46-3 Message
                                                  Informational Filed 08/24/20 Page 2 of 2




 NYS Department of State

 Division of Corporations


 Informational Message

 The information contained in this database is current through July 31, 2020.



                                             No business entities were found for nightengale ny1.

                                                       Please refine your search criteria.

                                                     To continue please do the following:

                                                Tab to Ok and press the Enter key or Click Ok.


                                                                      Ok

           Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS Homepage | Contact Us




https://appext20.dos.ny.gov/corp_public/CORPSEARCH.SELECT_ENTITY                                                          1/1
